Title: To Thomas Jefferson from William Armistead Burwell, 15 September 1805
From: Burwell, William Armistead
To: Jefferson, Thomas


                  
                     Dr. Sir 
                     
                     September 15th 1805—
                  
                  I had determin’d to return & continue in your Service until the arrival of Captn Lewis, or during the term of your Administration; that resolution is for the present frustrated by an attack of the Dysentery, by which my health has been so much impair’d that I despair of being able to Join you in time to reach Wtn—It is not my wish to expose you to inconvenience by making an improper request, I fear I have already made too many, yet my desire is to become again a Member of your family if my health is reestablishd, & for that purpose it would be highly pleasing if your Arrangements can be made so as to indulge me:—I have sent you some seed of the Cucumber Tree, & a species of vine & its fruit brought from New River, Said by Bishop Madison to be undiscover’d else where—I have also sent some papers, which may deserve preservation, they are endorsed in my hand writing, & will Serve as vouchers, if the question to which they relate shall be started hereafter—The letters, I will keep copy, & Send by Mr. T. M. Randolph when he goes on to Congress in the fall, at all events they shall be preserved & deliver’d to yourself—please remember me to your family—& Accept yourself my Sincerest esteem—
                  
                     Wm. A. Burwell 
                     
                  
                  
                     PS. If you wish to write to Mr Coles, Mr Williamson (the Bearer) can pass immediately by Colo Coles’s, & deliver the letter.
                  
                  
                     Wm. B
                  
               